To compel respondent to dismiss an appeal from a judgment rendered by a justice of the peace.
Order to show- cause denied January 8, 1895.
*202The surety on the appeal bond did not justify in writing and under oath, before the justice, and the justification was not endorsed on said bond by the justice. A motion to dismiss was denied, but a new bond was ordered, and the clerk approved such bond. The motion to dismiss was rénewed, whereupon the court apjuoved the bond nunc pro tunc and denied the motion.